DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: A prosthetic valve forming template for forming a prosthetic valve having an annulus stitching part to be stitched to a mitral annulus, an anterior papillary muscle stitching part to be stitched to an anterior papillary muscle, and a posterior papillary muscle stitching part to be stitched to a posterior papillary muscle, the prosthetic valve forming template comprising: one base line; two drooping lines suspending from both ends of the base line; two sidelines extending respectively downward and inward in a semi-parabolic manner from lower ends of the two drooping lines; two first horizontal lines extending respectively inward and horizontally from lower ends of the two sidelines; two first curved lines extending respectively upward in a parabolic manner from inner ends of the two first horizontal lines; two second horizontal lines extending respectively inward and horizontally from inner ends of the two first curved lines; and one second curved line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 23, 2022